Case 1:17-cv-01520-ARR-SJB Document 29 Filed 11/26/18 Page 1 of 3 PageID #: 266



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X

 LUIS GIL,                                                     Case No.: 17-CV-1520 (ARR)(SJB)
       Plaintiff

         - against -                                           NOTICE OF MOTION

 NIKI FRANTZIS and
 95-05 41ST AVENUE LLC,
          Defendants, jointly and severally.
 ----------------------------------------------------------X

 S       I        R        S:


         PLEASE TAKE NOTICE that upon this Notice of Motion, the accompanying

 Declaration of NIKI FRANTZIS, sworn to on November 23, 2018, the accompanying

 Memorandum of Law, dated November 23, 2018, and upon all the pleadings and proceedings

 heretofore had herein, Defendants NIKI FRANTZIS and 95-05 41ST AVENUE, LLC., will move

 this Court, the Hon. Allyne R. Ross, U.S. District Judge, at the Courthouse thereof located at 225

 Cadman Plaza East, Brooklyn, New York 11201, at a date and time chosen by the Court, for the

 following relief:

 A.      Pursuant to Rules 55(c) and 60(b) of the Federal Rules of Civil Procedure, and other

         applicable law and rules, an Order vacating and setting aside the entry of default, entered

         against Defendants on August 11, 2017;

 B.      Pursuant to Rules 55(c) and 60(b) of the Federal Rules of Civil Procedure, and other

         applicable law and rules, an Order vacating and setting aside the Default Judgment, entered

         against Defendants on September 11, 2018;

 C.      An Order allowing Defendants to defend this Action by serving and filing an Answer, in

         the same form as annexed as Exhibit E to Defendants’ Memorandum of Law in support of

         this Motion;
                                                         1
Case 1:17-cv-01520-ARR-SJB Document 29 Filed 11/26/18 Page 2 of 3 PageID #: 267



 D.     Alternatively, an Order pursuant to Rule 60(a) of the Federal Rules of Civil Procedure: (i)

        correcting the Default Judgment, entered on September 11, 2018, and the conclusion

        section of the underlying Report and Recommendation of the Hon. Sanket J. Bulsara,

        U.S.M.J., dated August 17, 2018, to accurately reflect the Court’s determination and

        finding of Defendants’ joint and several liability for all back wages, liquidated damages

        and civil penalties related to Plaintiff’s work at 95-05-41st Avenue, Elmhurst, NY 11373,

        and (ii) correspondingly correcting and reducing the amount of the Judgment entered

        against Defendants on September 11, 2018, so that Defendants are adjudged, as of

        September 11, 2018, jointly and severally liable for $98,716.06, with Defendant Niki

        Frantzis alone separately liable for an additional $2,300.50 for Plaintiff’s alleged work on

        her private home; and

 E.     Such other and further relief as this Court deems just, equitable, and proper.

 Dated: Great Neck, NY
        November 26, 2018

                                              Respectfully Submitted,


                                              _____/s/ Samuel L. Drukman________
                                              Samuel L. Drukman, Esq.
                                              THE LAW OFFICES OF IRA S. NEWMAN
                                              98 Cutter Mill Road, Suite 441-South
                                              Great Neck, New York 11021
                                              (516) 487-7375
                                              samueldrukman@iranewmanlaw.com
                                              inewman@mindspring.com

 TO:

 Attorneys for Plaintiff:

 EISNER & DICTOR, P.C.
 39 Broadway, Suite 1540
 New York, NY 10006
 (212) 473-8700
 ATTN: Thomas J. Lamadrid, Esq., thomas@eisnerdictor.com
                                           2
Case 1:17-cv-01520-ARR-SJB Document 29 Filed 11/26/18 Page 3 of 3 PageID #: 268




 MAKE THE ROAD NEW YORK
 92-10 Roosevelt Avenue
 Jackson Heights, NY 11372
 (718) 565-8500
 ATTN: Elizabeth Sprotzer, Esq., Elizabeth.sprotzer@maketheroadny.org




                                             3
